718 S.E.2d 632 (2011)
STATE of North Carolina
v.
Salramon GONZALES aka Alex Ramirez.
No. 222P04-3.
Supreme Court of North Carolina.
November 9, 2011.
Salramon Gonzales, for Gonzales, Salramon.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Susan I. Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of October 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Harnett County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of November 2011."